DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 07/27. Claims 13, 18, and 21 have been amended. No additional claims have been added. No claims have been cancelled. Claims 13-21 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claims 13, 18 and 21 filed on 07/27. The thus the 112(b) rejections set forth in the previous office action pertaining to claims 13, 18 and 21 are withdrawn. The applicant’s amendments to claims 13, 9 and 14 are sufficient to overcome the rejection of claim 1, based upon the U.S.C. 35 102 rejection of claim 1 in view of Vianello (PG Pub No 20070075474).

Response to Arguments
The applicant’s arguments, see pages 6-9, filed 07/27/2022 with respect to the rejection of claim 1 under Vianello (PG Pub No 20070075474) being unsustainable due to amendments to claim 1 have been fully considered and are persuasive. Therefore, the rejection from the previous office action has been withdrawn. 
Examiner’s Amendment
	Authorization for this examiner’s amendment was given in an interview with ----Jenae C. Gureff, Esq, on 08/05/2022.
The application has been amended as follows: 
Claim 13: An automatic machine for grinding the edges of a perimeter of rectangular or non-rectangular contoured glass sheets that are substantially planar and arranged vertically or slightly inclined with respect to the vertical, comprising
               machine body provided with
a bottom configured to contact a floor surface,
                             a pseudovertical resting and sliding surface…

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Conveyance means in claim 13
Lower conveyance means in claim 13
Upper conveyance means in claim 13
Conveyance means in claim 14
Conveyance means in claim 15
“wherein by means of the combination” in claim 18
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the claim introduces conveyance rollers or belts, which correspond to the “conveyance means”.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Reasons for Allowance
Claims 1 allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 13, Vianello teaches
An automatic machine for grinding the edges of a perimeter of rectangular or non-rectangular contoured glass sheets that are substantially planar and arranged vertically or slightly inclined with respect to the vertical, comprising 
a machine body (main body 2) provided with
a bottom configured to contact a floor surface (see structure beneath element 5, fig. 4)
a pseudovertical resting and sliding surface (see annotated fig. 4), preceded by a corresponding upstream pseudovertical resting and sliding surface (see annotated fig. 4) and followed by a corresponding downstream pseudovertical resting and sliding surface (see annotated fig. 4; [0031] Advantageously, the a glass sheet is arranged vertically, rests on a sliding surface and can move horizontally on a conveyor. [0032] The arrangement defined as vertical is actually slightly tilted with respect to the vertical plane (generally by 6.degree.) in order to give static stability to the glass sheet, i.e., prevent its tipping, 

    PNG
    media_image1.png
    629
    794
    media_image1.png
    Greyscale

and with corresponding motorized support (longitudinal conveyor 5) and conveyance rollers (free rollers 5A) or belts (belt type 5B), arranged below respective pseudovertical resting and sliding surfaces (as shown in fig. 4; [0063] With reference to FIGS. 4 and 5, the reference numeral 5 designates a longitudinal conveyor of the glass sheet, which can be divided into parts 5A, related to the supporting means (typically motorized and free rollers) and 5B related to conveyance means of the belt type) 

    PNG
    media_image2.png
    501
    770
    media_image2.png
    Greyscale

and actuating a synchronous axis XO (horizontal axis H) for the conveyance of the lower portion of said glass sheet (glass sheet 1) and of at least one pair of working heads (working heads 300, 400), which can move with respect to said glass sheet along the perimeter of said glass sheet (glass sheet 1) with a synchronous feeding motion and provided with a synchronous rotary motion, each one of said pair of working heads (working heads 300, 400) being movable on corresponding vertical carriages (fig. 8, fig. 9) provided with a synchronous vertical translational motion along vertical axes (vertical axes V1 and V2) and comprising a fixed body (trucks 302, 402) and a rotating body (screw 325, 425), each fixed (trucks 302, 402) and rotating body (screw 325, 425) ending with a working head (either working head 300 or 400)

    PNG
    media_image3.png
    453
    595
    media_image3.png
    Greyscale

which comprises a tool (abrasive tool 301) of the type with a rigid grinding wheel (see fig. 16) which has a circular shape in rotation with a cutting motion in order to perform said grinding, 

    PNG
    media_image4.png
    647
    541
    media_image4.png
    Greyscale

adjustable with an adjustment motion along respective axes (vertical axes V1 and V2), which are perpendicular to the plane of said glass sheet (glass sheet 1; [0097] The working heads 3, 4 comprise advantageously, on the plate 321, 421, a support, not shown in the figures because it is known, for adjusting the inclination of the tool 301, 401 with respect to the plane of the glass sheet. In particular, it is preferred to adjust this inclination so that linear contacts, rather than point contacts, are produced between the tool 301, 401 (of the biconic or pseudo-biconic type) and the edges of the glass sheet, with a consequent improved cutting action of the tool and reduced wear of said tool. Adjustment of the tool is performed for example by interaction between screws and slots), 
wherein through said machine body (main body 2) and said motorized support (longitudinal conveyor 5) and conveyance rollers (free rollers 5A)  or belts (belt type 5B) and [[said]] an input conveyor (conveyor 6a) and said motorized support (longitudinal conveyor 5) and conveyance rollers (free rollers 5A)  or belts (belt type 5B) and [[said]] an output conveyor (conveyor 6b) and said motorized support (longitudinal conveyor 5) and conveyance rollers (free rollers 5A)  or belts (belt type 5B), or part thereof, at least two conveyance means (free rollers 5A, belt type 5B; see annotated fig. 5)

    PNG
    media_image5.png
    453
    576
    media_image5.png
    Greyscale

for said glass sheets (glass sheet 1), a lower one and an upper one (see annotated fig. 5 below), which actuate respectively the synchronous motions about respective axes (vertical axes V1 and V2), engage and convey said glass sheets (glass sheet 1), said glass sheets (glass sheet 1) being interfaced alternately, odd sheets of said glass sheets (glass sheet 1) with said lower conveyance means and even sheets of said glass sheets (glass sheet 1) with said upper conveyance means.   

Vianello, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the two means for conveyance are separate, unique, and the upper conveyance means provides synchronous movement along an upper axis being  a distance from the bottom, and the lower conveyance means moving along a lower axis, a shorter distance from the bottom than the upper axis, and the two means of conveyance actuate synchronous motions about the respective axes. 
Claims 14-21 are allowed as being dependent on claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723